DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figs 5-8 are not clear enough to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “wettable surface with a cristobalite layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A system for producing a silicon ingot… a controller programmed to produce a silicon ingot… to form a silicon ingot” which should read “A system for producing a silicon ingot… a controller programmed to produce [[a]] the silicon ingot… to form [[a]] the silicon ingot.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “wettable” in claim 1 is a relative term which renders the claim indefinite. The term “wettable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purpose, “the crucible having a wettable surface with a cristobalite layer” is interpreted as “the crucible having a surface with a cristobalite layer”. Claims 2-11 are rejected because they depend on claim 1.
The recited in claim 9 “… adding one of barium oxide or strontium carbonate in an amount substantially equivalent to 1.7 grams of barium carbonate per square meter of the wettable surface of the natural sand crucible” constitutes an indefinite subject matter. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also not clear what “adding one of barium oxide or strontium carbonate comprises adding one of barium oxide or strontium carbonate in an amount substantially equivalent to 1.7 grams of barium carbonate per square meter of the wettable surface of the natural sand crucible” means. Thus, the metes and bounds of claim 9 are not readily  ascertainable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Korb et al (US 20100031870 A1, “Korb”), and further in view of Umeno et al (JP 2010030867 A, machine translation “Umeno”).
Regarding claim 1, Korb (entire document) teaches a system for producing a silicon ingot, the system comprising a crucible to contain a silicon melt (0028-0033), magnetic poles to produce a horizontal magnetic field (0030 and 0044); a control system (controller) comprising control unit 143 programmed to produce the silicon ingot (fig 6, 0035, 0043, 0084 and 0086) by rotating the crucible containing the silicon melt (0032, 0033 and 0035); applying a horizontal magnetic field to the crucible using the magnetic poles (0030, 0044 and 0045); contacting the silicon melt with a seed crystal 115 (0032); and pulling (withdrawing) the seed crystal from the silicon melt while rotating the crucible to form the silicon ingot (0032, 0033 and claim 11).
Korb teaches the crucible as addressed above, but does not explicitly teach the crucible having a wettable surface with a cristobalite layer formed thereon. However it is a known practice that a crucible having a surface with a cristobalite layer formed thereon for growing silicon crystal as taught by Umeno (abstract, 0011, 0036-0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Korb per teachings of Umeno in order to suppress a foreign material mixing in the melt  for producing a long single crystal free of dislocations (Umeno abstract and 0036-0038). Korb/Umeno teaches that the crucible having a surface with the cristobalite layer as addressed above, it would have been reasonably expected that the crucible surface with the cristobalite layer is wettable, because Korb/Umeno (Umeno) teaches the instantly claimed surface with the cristobalite layer; it is well established that If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are  inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korb/ Umeno as applied to claim 1 above, and further in view of Harada et al (US 20100162947 A1, “Harada”).
Regarding claim 2, Korb/Umeno teaches the crucible as addressed above, but does not explicitly teach that the crucible comprises a natural sand crucible. However it a known practice that a crucible made of natural silica (sand) raw material is used for pulling up silicon single crystal, as taught by Harada (abstract, 0011-0015). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Korb/ Umeno per teachings of Harada in order to provide suitable conditions for producing a high quality silicon single crystal without void defects (Harada abstract, 0009-0015).
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korb/Umeno/Harada as applied to claim 2 above, and further in view of DeLuca et al (US 20120056135 A1, “DeLuca”).
Regarding claims 3, 4 and 5, Korb/Umeno/Harada teaches the programmable controller and the natural sand crucible having the cristobalite layer on the wettable surface of the natural sand crucible as addressed above, and further teaches adding a melt modifier comprising BaCO3 or BaO to the crucible to form the cristobalite layer on the wettable surface of the crucible (Umeno 0011-0016, 0041, 0043, 0047, 0050, 0052, 0058-0064), but does not explicitly teach the controller is further programmed to add a melt modifier. However it is a known practice that controller is programmed to control an amount of materials adding initially or continuously to the crucible as taught by DeLuca (0048). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Korb/Umeno/Harada as suggested by DeLuca in order to control the amount of charged material for providing suitable conditions for growing a silicon crystal (DeLuca 0048). Also Korb/ Umeno/ Harada teaches a similar programmable controller as instantly claimed. Therefore it is reasonably expected that the controller is capable of “being programmed to add a melt modifier to the natural sand crucible to form the cristobalite layer on the wettable surface of the natural sand crucible”, “being programmed to add the melt modifier while heating polycrystalline silicon in the natural sand crucible to form the silicon melt” and “being programmed to add the melt modifier after the Silicon melt has been formed”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claims 6 and 8, Korb/Umeno/Harada/ DeLuca teaches the natural sand crucible and the cristobalite layer as addressed above, and further teaches that adding a melt modifier comprising BaCO3 or BaO to the crucible to form the cristobalite layer on the wettable surface of the crucible (Umeno 0011-0016, 0041, 0043, 0047, 0050, 0052, 0058-0064). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claims 7 and 9, Korb/Umeno/Harada/ DeLuca teaches adding the barium compound comprising barium carbonate or barium oxide as addressed above, and further teaches that the amount of adding barium compound directly affects a barium density of the cristobalite layer (Umeno 0037, 0038, 0043, 0050, 0052, 0054). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized the amount of the barium compound in Umeno/Harada, and obtained various amount of barium carbonate or barium oxide including the instantly claimed “adding more than 1.7 grams per square meter of the wettable surface of the natural sand crucible” or “adding one of barium oxide or strontium carbonate comprises adding one of barium oxide in an amount substantially equivalent to 1.7 grams of barium carbonate per square meter of the wettable surface of the natural sand crucible” in order to providing a suitable conditions for growing a silicon crystal having high quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114. Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korb/Umeno as applied to claim 1 above, and further in view of Kimura et al (US 20140174339 A1, “Kimura”).
Regarding claim 10, Korb/Umeno teaches the rotation of the natural sand crucible as addressed above, but does not explicitly that the rotating of the crucible is at more than two revolutions per minute. However it is a known practice that the crucible is rotated at 5 rpm or more as taught by Kimura (0019,  0041, 0045 and table 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Korb/ Umeno by programming the controller to rotate the crucible at more than two revolutions per minute as suggested by Kimura in order to provide suitable conditions for producing silicon single crystal with suppressed generation of dislocations (Kimura 0011, 0019 and 0020). Also, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Korb / Umeno as applied to claim 1 above, and further in view of Fukuda et al (JP 2018138508 A, machine translation, “Fukuda”).
Regarding claim 11, Korb/Umeno teaches the cristobalite layer as addressed above, but does not explicitly teach that the cristobalite layer is greater than about 2.00mm thick. However it is a known practice that a cristobalite layer of a crucible has a thickness of not less than 80 µm and not more than 4 mm as taught by Fukuda (0016-0018, claims 1 and 2). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Korb/Umeno per teachings of Fukuda in order to provide a crucible for producing a high-quality crystal having low impurity (Fukuda abstract, 0001, 0016-0018, claims 1 and 2). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714